DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
 
Status
Applicant’s reply dated 26 July 2022 to the previous Office action dated 26 April 2022 is acknowledged. Pursuant to amendments therein, claims 1-5 and 7-19 are pending in the application.
The objection to the specification regarding the abstract is withdrawn in view of applicant’s submission of an amended abstract.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 January 2022.
Claims 1-5 and 7-12 are under current consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 8-9, filed 26 July 2022, with respect to the obviousness rejection made in the previous Office action have been fully considered and are persuasive, in that Amsellem et al. and Foreman et al. (both of record) do not disclose the claimed release property.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of McCarty (U.S. Patent No. 5,073,374; issued 17 December 1991) as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarty (U.S. Patent No. 5,073,374; issued 17 December 1991) in view of Amsellem et al. (WO 2014/159377 A1; published 02 October 2014; of record).
McCarty discloses a fast dissolving buccal tablet for administering a medicament that includes active ingredient, lubricant, and water soluble sugar such as sorbitol, wherein the tablet dissolves in about one minute (abstract) to deliver the buccally absorbable active ingredient to a patient in need in approximately one minute (column 3 line 50 to column 4 line 2) wherein sorbitol is present in an amount of 90-99 wt% and lubricant such as magnesium stearate is present in an amount of 1-3 wt% (claim 1) wherein the active ingredient may be steroids such as estrogens such as estradiol in an amount from about 50 micrograms (i.e., 0.05 mg) to about 2 mgs per tablet (column 1 lines 23-26; column 2 lines 38-45) wherein tablets may weigh about 0.05 gm (i.e., 50 mg) per tablet (column 3 line 1) wherein formulations are prepared by simply mixing the ingredients together and compressing desired amounts of the mixture into tablet form (column 2 lines 45-49) wherein other buccal formulations may utilize a disintegrant to accelerate buccal tablet disintegration such as sodium starch glycolate (column 1 lines 51-60).
McCarty does not disclose that the estrogen is estetrol particles having volume median diameter of 5-15 µm as claimed.
Amsellem et al. discloses a composition comprising a natural estrogen such as about 10-50 mg estetrol (claims 1, 5, 7) wherein the natural estrogen has a particle size less than about 20 µm (claim 11) wherein the particles are optimal size to permit dissolution of the composition and particle size is measured by passing the composition through screens of varying size (paragraph [00083]) wherein the composition may further comprise one or more additional excipients such as lactose or microcrystalline cellulose (claims 19, 20) wherein the composition may be in the form of an immediate release unit such as a bioadhesive buccal tablet (claims 21-23) wherein the composition may be prepared using methods known to those skilled in the art, and may be prepared by dry mixing the ingredients (paragraph [00079]) wherein the composition may be compressed into a tablet (paragraph [00084]) wherein additional components/excipients may be mannitol, pregelatinized starch, and/or magnesium stearate (paragraphs [00032]-[00033]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCarty and Amsellem et al. by making a fast dissolving buccal tablet of McCarty as discussed above wherein the steroid such as estrogens therein is estetrol having particle size less than about 20 µm as in Amsellem et al., with a reasonable expectation of success.  Such combination results in a tablet of about 50 mg total weight, with about 50-2000 µg estetrol particles having particle size less than about 20 µm and a concentration of estetrol (i.e., 100% estetrol) of about 0.01-4 wt% (i.e., about 0.05-2 mg estetrol per about 50 total mg = about 0.05/50 to 2/50), a concentration of sorbitol of 90-99 wt%, and a concentration of magnesium stearate lubricant of 1-3 wt%, and thus a concentration of pharmaceutically acceptable excipients of about 91-99.99 wt% (i.e., about 90+1 wt% to about 100-0.01 wt%).  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of McCarty and Amsellem et al. as discussed above to use an estrogen known as suitable for use in buccal tablets as suggested by Amsellem et al., and to use particles of optimal size to permit dissolution of the composition as suggested by Amsellem et al., given that McCarty teaches using an estrogen, given that the selection of a known material (e.g., estetrol) based on its suitability for its intended use (e.g., use in buccal tablets) supports a prima facie obviousness determination per MPEP 2144.07, and given that McCarty teaches the desirability that the buccal tablet be fast dissolving.
The concentration of estetrol in the tablet of McCarty in view of Amsellem et al. as discussed above of about 0.01-4 wt% overlaps the claimed range of 0.1-25 wt%, the concentration of pharmaceutically acceptable excipients in the tablet of McCarty in view of Amsellem et al. as discussed above of about 91-99.99 wt% overlaps the claimed range of 75-99.9 wt%, the amount of estetrol in the tablet of McCarty in view of Amsellem et al. as discussed above of about 50-2000 µg estetrol overlaps the claimed range of at least 100 µg, and the estetrol particle size in the tablet of McCarty in view of Amsellem et al. as discussed above of less than about 20 µm overlaps the claimed range of 5-15 µm, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed release of at least 50% of the estetrol component within 5 minutes per a specific dissolution test, McCarty teaches that the tablet dissolves in about one minute to deliver the buccally absorbable active ingredient to a patient in need in approximately one minute (i.e., 100% of the estetrol component is released in about 1 minute, which is within the claimed range of within 5 minutes), and although McCarty does not explicitly teach such specific dissolution test as claimed, such test is an orodispersible dosage unit dissolution test (per Examples in the instant specification) and thus is equivalent to dissolution expected for administered orodispersible dosage units, and thus is equivalent to oral administration as in McCarty.
Moreover, since the tablet of McCarty in view of Amsellem et al. as discussed above is at least substantially identical to that of the claims, the claimed release property is presumed to be inherent per MPEP 2112.01(I), given that compositions that are physically the same must have the same properties per MPEP 2112.01(II), and given that overlapping or close ranges are expected to confer the same properties per MPEP 2144.05(I).
Regarding claim 3, the concentration of estetrol in the tablet of McCarty in view of Amsellem et al. as discussed above of about 0.01-4 wt% overlaps the claimed range of 0.5-25 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 4, the amount of estetrol in the tablet of McCarty in view of Amsellem et al. as discussed above of about 50-2000 µg (i.e., about 0.05-2 mg) estetrol overlaps the claimed range of 0.3-100 mg, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding claim 9, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mannitol of Amsellem et al. for the sorbitol in the tablet of McCarty in view of Amsellem et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because McCarty suggests use of water soluble sugars other than sorbitol, and Amsellem et al. teaches that mannitol (i.e., a water soluble sugar) is suitable for use as an excipient in buccal tablets of estrogens, and substitution of equivalents (e.g., sorbitol and mannitol) known for same purpose (i.e., excipients in buccal tablets of estrogens) is prima facie obvious per MPEP 2144.06(II).
Regarding claim 10, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of McCarty as discussed above and to include in the tablet of McCarty in view of Amsellem et al. as discussed above a disintegrant such as sodium starch glycolate (i.e., a modified starch), and to optimize the disintegration of the tablet by varying the concentration of such disintegrant therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that McCarty teaches that buccal formulations may utilize a disintegrant such as sodium starch glycolate to accelerate buccal tablet disintegration.
Regarding claim 11, the tablet of McCarty in view of Amsellem et al. as discussed above contains 0 wt% microcrystalline cellulose.
Regarding claim 12, the concentration of magnesium stearate lubricant in the tablet of McCarty in view of Amsellem et al. as discussed above of 1-3 wt% overlaps the claimed range of 0.1-2 wt%, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617